[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                       FILED
                                                            U.S. COURT OF APPEALS
                             No. 11-12658                     ELEVENTH CIRCUIT
                                                               FEBRUARY 3, 2012
                         Non-Argument Calendar
                                                                   JOHN LEY
                       ________________________
                                                                    CLERK

                   D.C. Docket No. 1:08-cr-00383-TCB-1



UNITED STATES OF AMERICA,

                                llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                   versus

THOMAS LEBRON GARRETT,

                             llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 3, 2012)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Thomas Lebron Garrett appeals his 9-month sentence, imposed

after admitting to violations of his supervised release, pursuant to 18 U.S.C.

§ 3583(e). On appeal, Garrett argues that his sentence is substantively

unreasonable when compared to his circumstances. Garrett contends that he

should have received a sentence below the low-end of the guideline range.

      This court reviews de novo “the legality of a sentence, including a sentence

imposed pursuant to revocation of a term of supervised release.” United States v.

Mazarky, 499 F.3d 1246, 1248 (11th Cir. 2007) (internal quotation marks

omitted). The reasonableness of a final sentence is reviewed for an abuse of

discretion. United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). This

includes reviewing the final sentence for both procedural and substantive

reasonableness. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

“The review for substantive unreasonableness involves examining the totality of

the circumstances, including an inquiry into whether the statutory factors in [18

U.S.C.] § 3553(a) support the sentence in question.” Id. “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “The weight to be




                                          2
accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      This court will vacate a sentence only if we are “left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813

(2011) (internal quotation marks omitted). “Although we do not automatically

presume a sentence within the guidelines range is reasonable, ‘we ordinarily

expect a sentence within the Guidelines range to be reasonable.’” United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (quoting Talley, 431 F.3d at 788)

(alterations omitted).

      When sentencing a defendant upon revocation of supervised release

pursuant to 18 U.S.C. § 3583(e), a district court must consider: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(2) the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense, to

afford adequate deterrence to criminal conduct, to protect the public from further

crimes of the defendant, and to provide the defendant with training, medical care,

                                          3
or correctional treatment; (3) the kinds of sentences available; (4) the sentencing

guidelines’ range; (5) pertinent Sentencing Commission policy statements; (6) the

need to avoid unwarranted sentencing disparities among similarly situated

defendants with similar records; and (7) the need to provide restitution to victims.

See 18 U.S.C. § 3583(e) (providing that the court must consider the sentencing

factors set forth in 18 U.S.C. § 3553(a) when sentencing a defendant upon

revocation of supervised release); 18 U.S.C. § 3553(a).

      We conclude from the record that Garrett’s 9-month sentence was

substantively reasonable. The district court properly considered all the factors and

imposed a within-range guideline sentence, which we conclude to be reasonable.

Garrett had multiple violations during his supervised release and demonstrated no

desire to reform. Rather, he continued to engage in drug activity, despite multiple

attempts at deterrence, including a lengthy sentence for his underlying offense.

The district court’s chosen sentence was reasonable, and we affirm Garrett’s

sentence.

      AFFIRMED.




                                          4